Citation Nr: 1017281	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis with 
varus deformity and chronic strain of the right knee.

2.  Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1975 to June 1978, from June 1991 to December 1991, 
and from November 2002 to November 2003, with additional 
inactive service in the Army Reserve. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Montgomery RO in February 2010.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
these issues must be remanded for additional evidentiary 
development. 

In order to establish service connection there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) competent and credible evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
The record indicates that the Veteran was provided diagnoses 
of osteoarthritis with varus deformity and chronic strain of 
the right knee.  See, e.g., November 2005 VA examination 
report.  He was also provided a diagnosis of hypertension.  
See November 2005 VA examination.  Hickson element (1) has 
therefore been met for both claims. 

With respect to Hickson element (2) and the Veteran's right 
knee claim, the record indicates that he underwent right knee 
surgery in December 1998.  See December 1998 Mobile Surgery 
Center report.  The Veteran was not on active duty at the 
time of this surgery.  A September 2003 in-service medical 
assessment noted the Veteran had previously had right knee 
surgery and that he had exacerbated his right knee during his 
recent tour.  Notwithstanding this assessment, an 
October 2003 examination did not reveal any abnormalities of 
the Veteran's lower extremities. 

With respect to Hickson element (2) and the Veteran's 
hypertension claim, the Veteran's service treatment records 
document that he had diastolic blood pressure greater than 90 
millimeters on multiple occasions.  See service treatment 
records dated January 30, 2003, February 4, 2003 and, 
September 22, 2003.  [For VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm) or greater.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2009).  Hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.]  

This case presents certain medical questions which cannot be 
answered by the Board, namely the relationship, if any, 
between the Veteran's in-service blood pressure readings and 
his currently diagnosed hypertension and whether or not the 
Veteran's right knee was aggravated by his active duty 
service.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions must be addressed by an appropriately qualified 
medical professional.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a health 
care provider with appropriate experience 
to review the Veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the Veteran's current 
right knee disability was caused, or 
aggravated, by his military service.  The 
examiner should specifically comment on 
the September 2003 in-service medical 
assessment which stated that the Veteran 
had exacerbated his right knee disability 
during his recent tour.  If the reviewing 
health care provider finds that clinical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  Rationale 
should be provided for all opinions 
offered.  

2.  The RO/AMC should arrange for a health 
care provider with appropriate experience 
to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale as to whether it is at least as 
likely as not that the Veteran's 
hypertension was caused, or aggravated, by 
his military service.  The relevance, if 
any, of documented diastolic blood 
pressures of 90 mm or greater should be 
specifically addressed.  If the reviewing 
health care provider finds that clinical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  Rationale 
should be provided for all opinions 
offered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


